Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Blue West appeals the district court’s orders denying relief on his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006), and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. West v. Fuseyamore, No. 5:07-et-03122-BO (E.D.N.C. Oct. 30, 2008). West’s motion to waive the filing fee is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.